Plaintiffs asked that defendant be enjoined from maintaining an undertaking establishment in a residential neighborhood where they reside. After hearing on a bill and answer, the court below found that, while the original intention of defendant had been to maintain a full undertaking establishment at the location in question, it had been modified and all embalming done by defendant was done at another place owned by him, some considerable distance from "the premises regarding which complaint is made"; further, that defendant's use of the property in controversy did not constitute a nuisance; finally, in the absence of a showing that "the use of the premises is per se a nuisance, equitable relief *Page 37 
[could] not be invoked [by private persons] merely for the purpose of preventing a violation of zoning ordinances." The findings of fact and correct conclusions of law by the court below fully sustain the order dismissing plaintiffs' bill.
The order is affirmed at cost of appellants.